Title: To James Madison from James Leander Cathcart, 8 October 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


8 October 1802, Leghorn. No. 15. Encloses a copy of a letter from the bey of Tunis to the president. “The nature of the demand therein made, as well as the insolent stile it is couch’d in will dictate the necessity of re-inforceing our squadron in this sea as soon as possible after the meeting of Congress, as I presume it would be inconsistent to accede to this demand after having refused the cannon & small arms before demanded from us, but I must again take the liberty to recommend more energy & dispatch in our opperations, otherwise we will ultimately lose the little importance we have taken such pains to assume, & will be treated in the same stile of contempt that the Danes & Swedes are & the Bashaw of Tripoli will have the satisfaction to find his words verified (ie) ’the Americans will do like other nations, they will talk a great deal & do nothing, & at last come cap in hand & sue for peace upon my own terms![’] May he be disappointed.”
The Constellation arrived on 3 Oct. and will wait for Commodore Richard Morris’s arrival. “Captn. Murray differs from me in sentiment very much relative to our opperations with the Barbary States, he says it is our interest at present to purchase peace at their discretion & observes that in two years from this government will have more energy than they have at present, for which he assigns political reasons not proper to be here repeated, but as he says he has no instructions either from government or the Comodore & I not yet having receiv’d mine which came out in the Adams I have made no opposition to what he advances in order to prevent as much as possible those little bickerings & animosities which are too often engender’d by diversity of opinion, I am extremely anxious to receive my instructions in order to have some guide to regulate my conduct.” The steps to be taken when Morris arrives “will depend in a great measure on our instructions & the season is too far advanced to think of anything decisive before next spring,” but if the pasha proposes terms of accommodation congenial to U.S. feelings and national rights, “I think it would be to our interest to accept them.” Does not know on what terms peace has been reestablished with Morocco, “but if any way within bounds it was certainly a fortunate circumstance, as our force was so divided that we could not protect our commerce against the depredations of the eastern states.” By uniting its force in a smaller compass the U.S. will at least be able to protect its commerce, “which will remove the cause of the War by disappointing the Bashaw’s expectation of plunder.” Has been informed by Nicolai Nissen at Tripoli that negotiation is going on for peace and the redemption of Andrew Morris and crew, “by the intervention of the Spanish Consul at Tripoli & Mr. OBrien at Algiers under the immediate guarantee or control of the Dey of Algiers, the only particulars that I am inform’d of is the arrival of a Shaux or messenger from the Dey of Algiers at Tripoli to treat upon the subject, & that the Bashaw of Tripoli intended to send one of his own Shauxes to Algiers to make proposals for peace in an imperial vessel which was to sail from Tripoli on the 25th. of August.” Hopes that O’Brien will give JM details of the transaction, “which in my humble opinion is a very singular one.” Adds, “I am ready to embark at a moments warning.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 3 pp. Extracts printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:287–88. For first enclosure, see n. 1. Also docketed by Wagner as enclosed in Cathcart’s dispatch no. 15 are a copy of a letter to Cathcart from Stephen Cathalan, Jr., including transcriptions of James Simpson’s circular letter announcing the reestablishment of peace between the U.S. and Morocco, 12 Aug. 1802, and John Gavino to Cathalan, 19 Aug. 1802, stating that Commodore Morris and the Enterprize left Gibraltar on 18 Aug. convoying twenty Swedish and American vessels to Italy, to which Cathalan added that the fleet had reportedly arrived at Malaga on 19 Aug. (1 p.; Cathcart noted on the verso, “The accts. on the other side does not exactly correspond with each other”); and a copy of article 6 of the 1784 treaty between Spain and Tripoli stipulating that any Tripolitan cruisers seizing ships within ten leagues of the coast of Spain would be treated as pirates, with a note by Cathcart pointing out that Captain Morris’s ship was said to have been seized six leagues off that coast and asking what steps ought to be taken (1 p.; partly in Spanish). Filed with the RC is a copy of Nicolai Nissen to Cathcart, 25 Aug. 1802, relating Tripolitan minister Sidi Mohammed Dghies’s opinion that Cathcart’s presence at peace negotiations would be an advantage to both countries (1 p.).



   
   Cathcart enclosed a copy of Hammuda Bey to Jefferson, 8 Sept. 1802 (2 pp.; in French; docketed by Wagner) (translation printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:269).



   
   For the bey’s requests for forty twenty-four-pound cannon and ten thousand sets of small arms, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:79, 355–56, 2:102 n. 2.



   
   For the negotiations with Morocco, see James Simpson to JM, 3 and 12 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:452–53, 475).



   
   For the 17 June 1802 seizure of the Franklin under Capt. Andrew Morris, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:457 n. 2.



   
   A chiaus (or chouse) is a Turkish official messenger.



   
   A full transcription of this document has been added to the digital edition.

